Citation Nr: 1829447	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a bipolar disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right elbow injury, status post epicondylar release, prior to November 24, 2014, and in excess of 30 percent from November 24, 2014, forward.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney-At-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to April 1988.  He also served in the Marine Corp Reserves from April 1988 to April 1993 and in the Army National Guard from November 2006 to March 2008.

This case comes on appeal to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied reopening claims for service connection a right shoulder disorder, PTSD and a bipolar disorder.  The RO also granted an increased rating of 10 percent for residuals of a right elbow injury, status post epicondylar release, effective June 30, 2010.  In a November 2014 rating decision, the RO assigned an increased rating of 30 percent for the Veteran's right elbow disorder, effective November 24, 2014.  

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via video-conference.

The Board acknowledges that the RO also certified on appeal the issue of entitlement to an effective date prior to November 24, 2014, for the assignment of a 30 percent rating for the Veteran's right elbow disorder.  However, the Board finds that the claim is more accurately characterized as a staged rating, as reflected on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  At the outset, efforts to obtain the Veteran's complete service treatment records should be made, as well as to verify all period of active duty for training (ACDUTRA).  

Further, the Veteran's complete VA treatment records must be obtained, as well as his private treatment records from Lahey Clinic, Emerson Hospital, and Dr. Laurie Hillard.  

Regarding the Veteran's claim for service connection for a psychiatric disorder, at his November 2017 hearing, he provided details about an in-service stressor.  Specifically, while at the Marine Corps Air Ground Combat Center, also known as 29 Palms, a member of the Veteran's unit committed suicide by deliberately stepping in front of gunfire, of which the Veteran was involved.  The Veteran's stressor has yet to be developed.  Accordingly, on remand, the RO must develop the Veteran's stressor.

Finally, regarding the claim for a higher rating for the Veteran's right elbow disorder, a new VA examination must be provided to comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment records (to include any clinical and mental health records), as well as his complete service personnel records, related to his active duty from May 1985 to April 1988; his service in the Marine Corp Reserves from April 1988 to April 1993; and his service in the Army National Guard from November 2006 to March 2008.

2.  Verify the Veteran's complete dates of active service, ACDUTRA, and INACDUTRA.  Also, prepare a formal finding memorandum detailing his dates of active service, ACDUTRA, and INACDUTRA.

3.  Obtain the Veteran's complete treatment records (to include any archived records) from the Boston and Bedford VA Healthcare System(s), dated from 2002 to the present. 

4.  Obtain the Veteran's complete treatment records from the Lahey Clinic (to include from Dr. Sperry), dated from 2007 to the present.  

5.  Obtain the Veteran's complete treatment records from Emerson Hospital, dated from 1990 to the present.

6.  Obtain the Veteran's complete treatment records from Dr. Laurie Hilliard.

7.  Review the Veteran's stressor, as detailed in the November 2017 hearing transcript (i.e., while at the Marine Corps Air Ground Combat Center in California, also known as 29 Palms, a member of the Veteran's unit committed suicide by deliberately stepping in front of gunfire, of which the Veteran was involved; at the time, the Veteran was attached to Third  Delta Company, Third  Amphibious  Assault).  Undertake any necessary stressor verification development, to include requesting more detailed information from the Veteran as to the dates, locations, and names or buddy statements from fellow soldiers who were involved in the reported in-service stressor.  Following such clarification/response, undertake all appropriate development through appropriate sources to verify the Veteran's reported in-service stressor.

8.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his right elbow disability. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left elbows. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

* Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors. The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning. Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 

If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

9.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received (i.e., VA examinations for the Veteran's psychiatric disorder and right shoulder disorder, if warranted), readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2017).




